This is an action by a husband for divorce from his wife upon the ground of cruelty. Plaintiff, a practicing physician, and defendant, a university graduate, intermarried in King county in 1910. No children were born of this marriage. At the time of the divorce in December, 1931, the ages of the husband and wife were fifty-one years and forty-five years, respectively. Upon the trial, findings of fact, conclusions of law and an interlocutory decree were entered for the plaintiff. From the decree granting a divorce to the plaintiff, denying alimony to the defendant and providing for division of the community property, the defendant has appealed.
In our opinion, no good purpose would be served by setting out the specific charges on which the husband based his complaint, or detailing the evidence relating *Page 216 
to those charges. Our examination of the record convinces us that the evidence amply sustains the findings and the interlocutory order.
[1] The appellant is not entitled to alimony. She is an educated woman, a linguist, qualified to teach or pursue some other gainful occupation or profession, if she so desires. Of the property, all of which was community property of the aggregate value of $23,189, the court awarded $12,853 to the wife, in addition to nineteen hundred dollars received by her from April to December, 1931, as temporary alimony and attorney's fees. That is, the wife received approximately fifteen thousand dollars. That was an equitable division of the property and the appellant has no just cause for complaint.
The order appealed from is affirmed.
TOLMAN, C.J., PARKER, MITCHELL, and HOLCOMB, JJ., concur. *Page 217